               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


John Robert Demos,

                      Plaintiff,     Case No. 18-cv-11412

v.                                   Judith E. Levy
                                     United States District Judge
United States of America, et al.,
                                     Mag. Judge Patricia T. Morris
                      Defendants.

________________________________/

OPINION AND ORDER DENYING APPLICATION TO PROCEED
          WITHOUT PREPAYING FEES [4] AND
      SUMMARILY DISMISSING THE COMPLAINT [1]

     On April 30, 2018, plaintiff John Robert Demos, a prisoner

confined in Washington State, filed a complaint under various federal

provisions claiming that he was illegally kidnapped by government

officials. (Dkt. 1.) Plaintiff did not pay the necessary filing and

administrative fees, but accompanied his lawsuit with an application to

proceed in forma pauperis (Dkt. 4), which, if granted, would allow him

to pay the fees in manageable future installments. 28 U.S.C.A. §

1915(b) (West 2018). However, plaintiff has been enjoined from filing

such lawsuits without first obtaining leave to do so. And since leave has
neither been requested nor granted, the Court denies plaintiff’s

application and dismisses his complaint in its entirety.

                                     *

     Plaintiffs instituting a civil action in district court are required to

pay a $350 filing fee plus a fifty-dollar administrative fee before their

case can proceed. See § 1914(a). Although prisoners are liable for this

fee the same as any other plaintiff, they are afforded some leniency. If a

prisoner proceeds in forma pauperis, he or she will be permitted to pay

the fee in installments, tailored to his or her budget. § 1915(b).

     Prisoners are not automatically entitled to proceed in forma

pauperis. District courts can deny them this status if on three or more

previous occasions they have filed a civil action while incarcerated and

it has been dismissed as frivolous, malicious, or because it failed to

state a claim for which relief could be granted. § 1915(g). This is

referred to as the three strikes rule. It prevents prisoners from filing a

series of meritless lawsuits in forma pauperis, with limited exceptions

not relevant to the present situation.

     Plaintiff is no stranger to frivolous litigation. Over the years, he

has filed countless, meritless civil rights complaints, habeas petitions,


                                     2
and other federal lawsuits. See Demos v. Stabenow, No. 03-CV-60222-

AA, 2003 U.S. Dist. LEXIS 28963, at *2–4 (E.D. Mich. Nov. 12, 2003);

Demos v. Kincheloe, 563 F. Supp. 30, 31 (E. D. Wash. 1982); see also

Demos v. Storrie, 507 U.S. 290 (1993) (directing the Supreme Court

Clerk to reject all future petitions for certiorari in noncriminal matters

unless plaintiff pays the required fees). On account of his activities, he

is barred from proceeding in forma pauperis pursuant to the three

strikes rule. Moreover, due to his history of filing frivolous actions,

plaintiff has been enjoined by the Court from filing in forma pauperis

complaints without prior leave to do so. Demos v. United States, No.

2:08-CV-13965, 2008 U.S. Dist. LEXIS 72728, at *7–8 (E.D. Mich. Sep.

24, 2008). Plaintiff has neither requested nor obtained permission to file

the instant complaint. Consequently, Plaintiff is barred from initiating

this action.

     Accordingly, IT IS ORDERED that plaintiff’s application to

proceed in forma pauperis be DENIED [4] and that his complaint be

DISMISSED. IT IS FURTHER ORDERED AND CERTIFIED that




                                    3
any appeal taken by the plaintiff would not be done in good faith.

     IT IS SO ORDERED.

Dated: November 1, 2018                s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge


                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 1, 2018.

                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager




                                   4
